t c summary opinion united_states tax_court barbara ann mcmahon petitioner v commissioner of internal revenue respondent docket no 12148-99s filed date barbara ann mcmahon pro_se shawna a early for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether certain amounts petitioner received from her former husband are includable in her income as alimony or separate_maintenance payments ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in ridgefield connecticut on the date the petition was filed in this case petitioner and her former husband george r reed separated in date mr reed filed a petition for divorce on date in the circuit_court seventh judicial district for st johns county florida on date mr reed filed with the circuit_court a motion to establish temporary child_support and other temporary relief petitioner separately sought temporary support from mr reed by filing with the court a motion for application_for temporary allowances this latter motion was argued before the court with counsel representing both petitioner ‘in the petition petitioner disputes the interest due on the deficiency this court does not have jurisdiction to redetermine interest in this case prior to the entry of a decision redetermining the deficiency see sec_7481 rule 107_tc_249 and mr reed and on date the court entered an order temporary order granting petitioner temporary spousal support petitioner and mr reed entered into a final divorce settlement agreement final agreement on date dissolving their marriage during the taxable_year in issue petitioner received six payments of dollar_figure each pursuant to the temporary order and one payment of dollar_figure pursuant to the final agreement petitioner reported no alimony income on her federal_income_tax return for the statutory_notice_of_deficiency reflected respondent’s determination that petitioner received unreported alimony income in the amount of dollar_figure the notice stated it is determined that the dollar_figure you received in from your former spouse george r reed under an order on temporary allowances qualifies as alimony payments accordingly the dollar_figure is includable in your gross_income the dollar_figure amount was comprised of six payments of dollar_figure and one payment of dollar_figure despite the statement in the notice that all of these payments were made pursuant to the temporary order the parties have stipulated that only the six dollar_figure payments were received pursuant to the temporary order while the dollar_figure payment was received pursuant to the final agreement under the internal_revenue_code amounts paid which are alimony or separate_maintenance payments must be included in _- _- the recipient’s income see sec_61 and sec_71l a the phrase alimony or separate_maintenance payments is defined as follows sec_71 in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse in determining whether payments meet this definition the labels used by taxpayers in an instrument are not controlling see 82_tc_573 the first amounts at issue in this case are the six payments of dollar_figure each which petitioner received pursuant to the temporary order the temporary order stated in relevant part as and for temporary spousal support husband mr reed will pay to the clerk of the circuit_court st johns county florida for disbursement to the wife petitioner a monthly sum of dollar_figure commencing on date and each month thereafter until further order of court he shall also pay an additional sum of --- - dollar_figure per month as and for partial retroactive support and this shall be for a period of six months the order did not apportion the dollar_figure payments between child_support and alimony based upon the record in this case we find that the payments made under the temporary order meet the definitional requirements of sec_71 first the payments were received by petitioner under_a_divorce_or_separation_instrument as defined in sec_71 second the instrument did not designate the payments as not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 third petitioner was not a member of the same household as mr reed at the time of the payments the fourth requirement is that the obligation to make payments ceases upon the death of the payee spouse this requirement may be met either by the terms of the instrument itself or by operation of state law see cunningham v commissioner tcmemo_1994_474 the terms of the temporary order do not satisfy this requirement so we next examine whether the obligation would cease by operation of law at trial respondent assumed that florida law governs petitioner’s right to receive alimony payments under both the temporary order and the final agreement petitioner did not dispute this assumption and we find nothing in the record to indicate that it was in error therefore we must decide the issue as we believe the highest florida court would decide it see 387_us_456 in the absence of a decision by the highest court we must apply what we find to be the state law after giving ‘proper regard’ to relevant rulings of other courts of the state id with respect to permanent periodic alimony it is clear under florida law that a payor’s obligation to make payments ceases upon the death of the payee see canakaris v canakaris so 2d fla in our review of florida law we have found no case in which the supreme court of florida directly held that the obligation to pay support under a temporary order likewise ceases upon the death of the payee we are convinced however that the court would find that the general_rule applicable to permanent periodic alimony also applies to temporary support there is no compelling distinction----between permanent periodic alimony and support awarded under a temporary decree-- which would cause the former but not the latter to cease upon the payee spouse’s death on the contrary the temporary nature of the order suggests that the payments would not have survived petitioner the district_court of appeal of florida fourth district relied upon this point when it recently addressed a similar issue in faile v fleming so 2d fla dist ct app in that case the court found that an award of - j- reasonable monthly living_expenses and temporary relief ina temporary relief order could not support a contract claim by the payee spouse after the payor spouse’s death the court stated the order was a temporary relief order a non-permanent agreement it is clearly established that the obligation to pay permanent alimony dies with the obligated party so that to overcome this general_rule there must be an express indication of an intention to the contrary in an agreement between the parties a temporary relief order carries less of a suggestion of permanency than an award of permanent alimony no reading of the temporary relief order implied that david intended that support payments referenced in the order were to continue after his death id pincite citation omitted similarly in this case nothing in the temporary order indicates an intention that the support payments were to continue after petitioner’s death based upon our analysis of florida law we hold that mr reed’s obligation to make the payments under the temporary order would have ceased upon petitioner’s death by operation of law petitioner argues that these six dollar_figure payments are properly characterized as child_support payments portions of payments which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse sec_71 are not included in the definition of alimony or separate_maintenance payments see sec_71 ambrose v commissioner tcmemo_1996_128 nothing in the order fixes any portion of the dollar_figure payments as child_support petitioner asserts that the support she had sought from the court --- - was for her children and that the dollar_figure payments should be considered child_support despite the lack of identification as such in the court order however only child_support payments fixed by the terms of the instrument itself are excluded from the definition of alimony or separate_maintenance payments an inference cannot be made from intent or surrounding circumstances that payments were for child_support see id because the terms of the temporary order do not f1x any portion of the dollar_figure payments as child_support and because the payments otherwise meet the definitional requirements of sec_71 we hold that petitioner received dollar_figure in alimony income under sec_61 and a the next amount at issue in this case is the lump-sum payment of dollar_figure which petitioner received pursuant to the final settlement agreement petitioner and respondent stipulated the following statement in the stipulation of facts filed in this case petitioner concedes that the dollar_figure payment she received in august is includible as taxable_income for the taxable_year this concession is not a stipulation of fact--it is a conclusion of law as such it does not bind this court see edward d 7in addition mr reed had also filed a motion with the circuit_court which sought to establish child_support and other temporary relief however there is no evidence that this motion was ever argued and or decided rollert residuary_trust v commissioner 80_tc_619 affd 752_f2d_1128 6th cir 38_tc_943 affd in part and remanded in part 344_f2d_460 5th cir we therefore turn to the merits of this issue the final agreement provided in relevant part the husband mr reed shall pay to the wife petitioner as and for lump sum alimony the amount of dollar_figure payable within fifteen days from the date of the final judgment of dissolution beginning date the husband shall pay to the wife as rehabilitative alimony the sum of dollar_figure per month for sixty months which shall be due and payable the first of each month until the death of either party or the remarriage of the wife or the completion of the sixty payment obligation whichever shall first occur the terms of this agreement do not state that the liability to make the dollar_figure payment would have ceased after the death of petitioner despite the fact that the very next sentence specifically terminates mr reed’s liability to make the rehabilitative alimony payments of dollar_figure for months after petitioner’s death furthermore assuming that florida law would affect the alimony obligation under the final agreement the status of the agreement is not clear from the record the obligation to make a lump-sum alimony payment----unlike the obligation to pay permanent periodic alimony---does not terminate upon the death of the payee spouse by operation of florida law see canakaris v canakaris supra pincite philipose v philipose so 2d fla dist ct app in canakaris the supreme court of florida stated that there arises -- - upon the entry of a final judgment of a lump sum award a vested right which is neither terminable upon a spouse’s remarriage or death nor subject_to modification cankaris v canarkis supra pincite because mr reed’s obligation to make the lump-sum alimony payment would have continued after petitioner’s death the lump- sum payment is not an alimony_or_separate_maintenance_payment as defined in sec_71 see sec_71 d we therefore hold that contrary to respondent’s determination and petitioner’s concession the dollar_figure lump-sum alimony payment received by petitioner is not includable in her gross_income under sec_61 or sec_71 ‘this is consistent with the purpose of lump-sum alimony in florida which may be awarded for support or vested property interests or to ensure an equitable distribution_of_property acquired during the marriage see canakaris v canakaris supra pincite for example an award of the marital home may be appropriate as lump-sum alimony see id pincite the final agreement further provides that the alimony received by the wife petitioner from the husband mr reed shall be considered income to the wife and tax deductible to the husband we note that this statement has no effect on the federal_income_tax treatment of the dollar_figure payment in this case it is clear that individuals may expressly exclude payments from the definition of alimony or separate_maintenance payments by designating the payments as not includable under sec_71 and not deductible under sec_215 see sec_71 b however the individuals in this case did not attempt to exclude the dollar_figure payment from the definition rather they attempted to include in the definition the payment which otherwise does not meet the requirements of sec_71 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
